In re Disciplinary Board La.St.Bar; — Other (s); applying for motion for interim suspension pursuant to Rule XIX Section 19.
Granted. It is ordered that James Keith Mullins is hereby suspended from the practice of law in the State of Louisiana pursuant to Rules of the Supreme Court of Louisiana Rule XIX, § 19, pending further orders of this court. It is further ordered that necessary disciplinary proceedings be instituted in *1283accordance with Rules of the Supreme Court of Louisiana Rule XIX, §§ 11 and 19.
CALOGERO, C.J., not on panel.